

115 HRES 273 IH: Supporting the principles and goals of the March for Science taking place in Washington, DC, and cities all over the world on Earth Day, April 22, 2017.
U.S. House of Representatives
2017-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 273IN THE HOUSE OF REPRESENTATIVESApril 20, 2017Ms. Eddie Bernice Johnson of Texas (for herself, Ms. Lofgren, Mr. Lipinski, Ms. Bonamici, Mr. Bera, Ms. Esty, Mr. Veasey, Mr. Beyer, Ms. Rosen, Mr. McNerney, Mr. Perlmutter, Mr. Tonko, Mr. Foster, Mr. Takano, Ms. Hanabusa, and Mr. Crist) submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONSupporting the principles and goals of the March for Science taking place in Washington, DC, and
			 cities all over the world on Earth Day, April 22, 2017.
	
 Whereas science lays the foundation for our prosperity and drives our ability to create a better world for generations to come;
 Whereas science is a vital feature of an effective democracy, spurring innovation, critical thinking, increased understanding, and healthier lives for all our citizens;
 Whereas science allows us to expand and revise our knowledge of our universe, inspiring our citizens and reminding us of our shared humanity;
 Whereas science is based on observing and questioning our world with openness, honesty, fairness, and integrity;
 Whereas the free exchange of scientific research and ideas benefits both the United States and the global community;
 Whereas well-funded and accurate science education both in and out of the classroom is necessary to encourage and support a new generation of scientists;
 Whereas diversity and inclusion in science, technology, engineering, and math (STEM) contributes to advancing the scientific enterprise through new perspectives and ideas;
 Whereas funding for scientific research and its applications must be supported through Federal funding in diverse disciplines and communities;
 Whereas knowledge and understanding gained through science can and should influence policy and help guide our long-term decisionmaking;
 Whereas the conduct, use, or teaching of science should not be influenced by political agendas and personal ideology;
 Whereas efforts to discredit the scientific consensus and restrict scientific discovery are ongoing;
 Whereas science, scientists, and evidence-based policymaking are under attack from budget cuts, censorship of researchers, suppression of scientific findings, and threats to dismantle Government agencies; and
 Whereas the March for Science reminds us to champion and defend science, scientific integrity, and scientific research in our homes, our schools, our communities, and our Nation: Now, therefore, be it
	
 That the House of Representatives— (1)supports the principles and goals of the March for Science;
 (2)affirms the need for evidence-based policy in the public interest; (3)calls upon our Government to support scientific research and STEM education throughout our country; and
 (4)encourages the people of the United States to protect and defend the role of Science in their communities, in policy, and ultimately in the continued strength of our Nation.
			